Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 07, 2020

The Court of Appeals hereby passes the following order:

A21E0017. IN THE INTEREST OF B. M. R., A CHILD (MOTHER) v. STATE
    OF GEORGIA.

      Pursuant to Court of Appeals Rule 40 (b), the mother of B. M. R. has filed an
emergency motion requesting a thirty (30) day extension of time to file an application
for discretionary appeal in this matter. The mother’s motion is hereby GRANTED.
The application for discretionary appeal shall be filed no later than January 6, 2021.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/07/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.